Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This communication is in response to the application filed on 11/02/2018 in which Claims 1-20 are presented for examination.
Drawings
The applicant’s drawings submitted on 11/02/2018 are acceptable for examination purposes. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claim 1 is ejected under 35 U.S.C. 103 as being unpatentable over Touboul U.S. Publication No. 20140090046 A1 in view of Powers (U.S. Patent Application Publication 20140337558 A1), in further view of Rangan US 10586062 B1
As to claim 1, Touboul teaches a connector to mechanically connect and establish a removable wired communication between the mobile server and the host computer (Touboul Pa. [0047]) [if the mobile device 310 wishes to connect to the internet 330 via a WiFi connection, the adapters/ports/drivers 505 may be connected to the PCI port, USB port or PCMCIA port of the mobile device 310] [0076] [Figs 10A, 10B and 10C illustrate three example architectures of connecting a mobile security system 345 to a mobile device 310, in accordance with various embodiments of the present invention. In FIG. 10A, the mobile device 310 is coupled to the mobile security system 345 via USB connections 1015 and 1020 and is coupled to the internet 330 via a NIC card 1005. The mobile device 310 receives internet traffic from the internet 330 via its NIC card 1005], a first wired bidirectional communicator with the host computer (Touboul Pa. [0030]) [the mobile security system 345 effectively acts as a mobile internet gateway on behalf of the mobile device 310c. See Fig. 10b (1025-20130); Fig. 10c (1040)], 15- a second of bidirectional communicator with a data storage peripheral or a data network (Touboul Pa. [0047]) [network connection module 525 of the mobile security system 345 may include a WiFi network interface card for connecting to wireless access points; Fig. 5(525): Network connection module of the mobile security system;  Fig. 10b (1035-330)] and a unit securing the communication between the host (Touboul Fig. 5(575), Pa. [0046]) [the mobile security system 345 copies the kernel and security applications (a fresh unchanged copy) from read only memory 570 to random access memory 575. This causes a clean version of the OS and applications to be loaded into random access memory 575], this communication being established between the first and the second communicator (Touboul Pa. [0047]) [Using the network connection module 425, the mobile security system 345 may communicate with the network as a secure gateway for the mobile device 310]
It is noted that Touboul does not appear explicitly disclose Host computer securitization architecture, which comprises: - an offline source server, 5- an offline provisioning server configured to connect with a portable mobile securitization server via a wired communication, - an administration server configured to monitor and interact with at least one portable mobile securitization server, - at least one portable mobile securitization server configured to connect via a wired 10communication to a host computer, said portable mobile securitization server comprising.
However, Powers discloses Host computer securitization architecture, which comprises: - an offline source server, 5- an offline provisioning server configured to connect with a portable mobile securitization server via a wired communication, - an administration server configured to monitor and interact with at least one portable mobile securitization server, - at least one portable mobile securitization server configured to connect via a wired 10communication to a host computer, said portable mobile securitization server comprising (Powers Fig. 1C,H).
 (Powers Pa. [0004])
Furthermore, it is noted that the combination of Touboul and Powers  20a blockchain comprising a block identifying each source-code, provisioning, administration and portable mobile securitization server.  
However, Rangan discloses a blockchain comprising a block identifying each source-code, provisioning, administration and portable mobile securitization server (Rangan Col. 14 lines 31-39) [including source code, executables, or other functional data stored in the blockchain]
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Rangan to the computer securitization architecture of Touboul and Powers would have yield predictable results and resulted in an improved system, namely, a system that would identify a transferor blockchain associated with rights and liabilities for transfer from a transferor to an acquirer (Rangan Col. 1])



Allowable Subject Matter
Claims 2-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491